Citation Nr: 1134241	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  08-05 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1950 to April 1953.  He died in May 2004.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2009, the Board denied entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 (West 2002).  In March 2011, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the portion of the June 2009 decision that denied entitlement to DIC benefits under theories other than entitlement under 38 U.S.C.A. § 1318 for further action.

The Board notes that the portion of the Board's June 2009 decision, which denied entitlement to DIC under 38 U.S.C.A. § 1318 was affirmed by the Court.  As such, the issue awaiting adjudication is as listed on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Historically, a January 2008 Board decision denied entitlement to service connection for the cause of the Veteran's death and remanded the issue of entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 to issue the appellant a Statement of the Case.  Subsequently, the appellant timely perfected her appeal of the issue of entitlement to DIC benefits under 38 U.S.C.A. § 1318.  In a June 2009 decision, the Board denied entitlement to DIC under 38 U.S.C.A. § 1318.  A memorandum decision from the Court in March 2011 vacated and remanded the portion of the June 2009 decision characterized as denying entitlement to DIC benefits under theories other than entitlement under 38 U.S.C.A. § 1318 for further action.

Given the above action, it is the determination of the Board that, as a result of the March 2011 memorandum decision, the Board again has jurisdiction of the 38 U.S.C.A. § 1310 (service connection for the cause of death) issue.  That notwithstanding, prior a final Board determination of this claim, the appellant should be afforded 38 C.F.R. § 3.159(b) (2010) notice.  Moreover, to date VA has not obtained an opinion as to the etiology of the cause of the Veteran's death.  Given the circumstances of this case and the Court remand, the Board finds such an opinion to be "necessary" under 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be furnished with a 38 C.F.R. § 3.159(b) notice letter as to the issue of service connection for the cause of the Veteran's death, over which the Board again has jurisdiction.  The appellant should be allowed a reasonable period of time in which to reply before further action is taken.

2.  Then, the claims file should be reviewed by an appropriate medical professional to address the following two questions:

a) is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected left shoulder disability and/or vasomotor rhinitis contributed to cause his death; and 

b) is it at least as likely as not that lymphoma with bone metastasis, the immediate cause of death, was etiologically related to service?

All opinions must be supported by a complete rationale in a typewritten report.

3.  Then, the claim for service connection for the cause of the Veteran's death must be adjudicated.  If the determination is unfavorable, the appellant and her representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


